Citation Nr: 1736121	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-32 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disorder other than cardiomyopathy with coronary artery calcification, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus.

3.  Entitlement to a higher initial rating for service connected diabetes mellitus, Type II, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1962 to June 1965, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.
 
In February 2016, the Board remanded the case for further development.
 
In July 2016, the RO issued a rating decision granting service connection for cardiomyopathy with coronary artery calcification, effective September 9, 2014.  As such, the issue of entitlement to service connection for heart disorder has been recharacterized as entitlement to service connection for a heart disorder other than cardiomyopathy with coronary artery calcification.

In August 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.


FINDINGS OF FACT

1.  The Veteran's current hypertension is related to service.

2.  The competent evidence of record fails to show that the Veteran currently suffers from a heart disorder other than cardiomyopathy with coronary artery calcification, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus.

3.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities.

4.  Throughout the pendency of the appeal, the Veteran's left lower extremity peripheral neuropathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

5.  Throughout the pendency of the appeal, the Veteran's right lower extremity peripheral neuropathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of moderately severe incomplete paralysis.

6.  Throughout the pendency of the appeal, the Veteran's left upper extremity peripheral neuropathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of severe incomplete paralysis.

7.  Throughout the pendency of the appeal, the Veteran's right upper extremity peripheral neuropathy meets the criteria of moderate incomplete paralysis, but does not meet or nearly approximate the criteria of severe incomplete paralysis.
.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a heart disorder other than cardiomyopathy with coronary artery calcification, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a 20 percent rating, but not higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2016).

5.  The criteria for a 20 percent rating, but not higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8520 (2016).

6.  The criteria for a 20 percent rating, but not higher, for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8515 (2016).

7.  The criteria for a 20 percent rating, but not higher, for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a. Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran seeks service connection for hypertension, which he attributes to herbicide exposure in the Republic of Vietnam or a service-connected disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran has a current diagnosis of hypertension.  In August 2017, a VA medical expert opined that it is at least as likely as not that the Veteran's hypertension is related to herbicide exposure in the Republic of Vietnam based on a study published in the Journal of Occupational Environmental Medicine.  See Yasmin S. Cypel, PhD, et al., Herbicide exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans, 58 J. OF OCCUPATIONAL & ENVTL. MED., 1127 (November 2016).

The Board affords significant probative value to the VA medical expert's opinion, especially in the absence of any competent medical evidence to the contrary.

Accordingly, the Board finds that as the Veteran's current hypertension is related to service, service connection for hypertension is warranted.

A Heart Disability

In March 2011, the Veteran filed a claim for a heart disease related to herbicide exposure in the Republic of Vietnam.

Generally, where, as here, a Veteran was exposed to a herbicide agent during active service, certain diseases, such as ischemic heart disease, shall be service-connected.  38 C.F.R. §§ 3.307, 3.309 (2016).

Historically, the Veteran was treated for acute pericardial effusion in 2006, which resolved without residual or recurrence.  Since the Veteran's March 2011 claim, he has been diagnosed with cardiomyopathy.  In May 2016, a VA examiner confirmed that the Veteran has not had any other heart disorders during the pendency of the appeal, to include ischemic heart disease and congestive heart failure.

In July 2016, the RO issued a rating decision granting service connection for cardiomyopathy with coronary artery calcification.

The Board finds, that while the Veteran's history of acute pericardial effusion in 2006 cannot be ignored, it predates his March 2011 claim and has not recurred during the pendency of the appeal.  Accordingly, resolved acute pericardial effusion does not establish the presence of a current disability.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Additionally, the Veteran is already in receipt of service connection for cardiomyopathy with coronary artery calcification.  As the Veteran does not contend that he has had and the medical evidence of record affirmatively shows that the Veteran does not have an additional current heart disorder (see, e.g., VA examination, May 2016), the Board finds that the preponderance of the evidence is against the claim for a heart disorder other than cardiomyopathy with coronary artery calcification; there is no doubt to be resolved; and service connection is not warranted.
 
Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2007, the RO granted service connection for diabetes mellitus and assigned an initial 20 percent rating under Diagnostic Code 7913.

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The Board finds that a rating in excess of 20 percent is not warranted at any period throughout the appeal period.  The evidence of record affirmatively shows that the Veteran's diabetes mellitus has not required regulation (avoidance) of activities at any time during the pendency of the appeal.  See VA examinations (March 2007, March 2009, May 2016).  Additionally, treatment records show no evidence, or suggestion, the Veteran was instructed to regulate his activities in order to treat his diabetes.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

Further, the Veteran is in receipt of separate, 10 ratings for peripheral neuropathy of the bilateral upper and lower extremities due to the Veteran's service-connected diabetes mellitus.  Notably, the medical evidence of record affirmatively shows that the Veteran does not have any additional separately compensable complications of his diabetes mellitus.  See VA examinations (March 2007, March 2009, May 2016).

The Veteran's peripheral neuropathy of the upper right extremity, his major (dominant) hand, has been evaluated as impairment of the ulnar nerve under Diagnostic Code 8516.  The Veteran's peripheral neuropathy of the upper left extremity, his minor hand, has been evaluated as impairment of the median nerve under Diagnostic Code 8515.  Under Diagnostic Code 8516, (major upper extremities), complete paralysis of the nerve, which is rated 60 percent disabling, contemplates the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Under Diagnostic Code 8515 (minor upper extremities), complete paralysis of the nerve, which is rated 60 percent disabling, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Under both Codes (Diagnostic Codes 8515 and 8516), incomplete paralysis of the nerve warrants a 40 percent evaluation if it is severe, a 20 percent if it is moderate, and a 10 percent if it is mild.

The Veteran's peripheral neuropathy of the bilateral lower extremities have been evaluated under Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The preface to 38 C.F.R. § 4.124a states that when the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  In addition, the preface states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The Court recently held in Miller v. Shulkin, 28 Vet. App. 376 (2017), that the language of 38 C.F.R. § 4.124a provides for a maximum 20 percent rating for peripheral neuropathy when the involvement is wholly sensory.

Pursuant to 38 C.F.R. § 4.123, however, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.

In any event, the Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "mild" includes not very severe.  WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  The Board also notes that a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id. at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

The Veteran contends that he has moderate peripheral neuropathy of the upper and lower extremities.  See, e.g., Statement (January 7, 2015).  After considering the medical and lay evidence, the Board agrees:  finding that the Veteran is entitled to 20 percent ratings, but not higher, for his service-connected peripheral neuropathy of the bilateral upper and lower extremities.

The evidence of record documents constant pain and sensory and reflex deficits that result in difficulty picking things up, writing, typing, pulling, twisting, walking, and climbing.  See, e.g. VA examination (March 2007).  Moreover, the July 2007 VA examiner characterized the level of disability as moderate, which is the criteria for a 20 percent rating under each applicable Diagnostic Code.  Reflexes have been notably diminished in the upper extremities and absent in the lower extremities.  See, e.g., VA examinations (July 2007, March 2009).  Pain has been severe and uncontrolled with max dosage of gabapentin.  See, e.g., VA treatment record (April 1, 2015).  However, strength and motor functions have been normal with no evidence of atrophy.  See VA examinations (July 2007; March 2009); VA treatment record (April 9, 2009; August 27, 2014).  While the July 2014 VA examiner characterized the Veteran's peripheral neuropathy as mild, the Board finds that his overall disability picture more nearly approximates moderate symptomatology, namely due to severe pain, numbness, and sensory/reflex deficits.  The Board further finds, however, that ratings in excess of 20 percent are not warranted because the Veteran's peripheral neuropathy has been wholly sensory, that is, manifestations of his peripheral neuropathy has not impaired motor and strength functions.  See Miller, 28 Vet. App. 376, interpreting  38 C.F.R. § 4.124.  Accordingly, the Board finds that separate 20 percent ratings, but not higher, are warranted for peripheral neuropathy of the bilateral upper and lower extremities.

There is no evidence of, or suggestion, that the Veteran suffers from any other complication as a result of his service-connected diabetes mellitus.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's diabetes mellitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).












ORDER

Service connection for hypertension is granted.

Service connection for a heart disorder other than cardiomyopathy with coronary artery calcification is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for peripheral neuropathy of the upper left extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for peripheral neuropathy of the upper right extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for peripheral neuropathy of the lower left extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating for peripheral neuropathy of the lower right extremity is granted.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


